DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8, 10-11, 13-15 and 17-20 are pending in this application.
Nonstatutory double patenting rejection is withdrawn.
Claim rejections 35 USC 101 on claims 10-14 are withdrawn.
Claim rejections 35 USC 102/103 on claims 1-8, 10-11, 13-15 and 17-20 are withdrawn.
Claims 1-8, 10-11, 13-15 and 17-20 are allowed in this Office Action (Renumber at 1-17).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 10 and 15 in the instant application is the prior arts of record fail to teach to “the fully stateful state type comprises a query with operators in a query plan that maintain state and requires that the event stream be present on each node of the plurality of distributed nodes, wherein the stateless state type comprises a query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a query with operators in the query plan that maintain state and does not require that the event stream be present on each 
Claims 2-8, 11, 13-14 and 17-20 depend from claims 1, 10 and 15 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

November 6, 2021